PER CURIAM.
After Felicia Taylor was denied tenure at the University of Central Arkansas, she brought this civil complaint, alleging that appellees had discriminated and retaliated against her in violation of the United States Constitution, and various federal and state laws. The district court1 granted appellees’ motion for summary judgment, and this appeal followed.
We have conducted careful de novo review, see Torgerson v. City of Rochester, 643 F.3d 1031, 1042-43 (8th Cir.) (en banc) (standard of review), cert. denied, — U.S. -, 132 S.Ct. 513, 181 L.Ed.2d 349 (2011), and we agree with the district *561court — for the reasons explained in the court’s thorough opinion — that Taylor failed to present any evidence that would allow a jury to find that appellees discriminated or retaliated against her in violation of the Constitution or federal law, or that appellees violated the other federal statutes upon which Taylor relied in bringing suit. See 8th Cir. R. 47B. We also conclude that the district court did not abuse its discretion in denying Taylor’s requests for preliminary injunctive relief and default judgment; did not err in denying as moot her motion for “relief’; and did not abuse its discretion in declining to exercise supplemental jurisdiction over Taylor’s state-law claims, although we clarify that the dismissal of those claims is without prejudice, see Franklin v. Zain, 152 F.3d 783, 786 (8th Cir.1998).
The judgment of the district court is affirmed.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.